Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 03/01/2021 is acknowledged.  Claims 4-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/01/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 17-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 recites “measuring and the flow this process concurrently provides for the determination of pressure drop, fouling, obstructions, tuberculation and /or occlusions before and after. The direction of water flow is also reversed for the determination of pressure drop, fouling, obstructions, tuberculation and /or occlusions before and after”.  The specification does not provide any teaching of using “fouling” to measure flow rate and volume of water. As such no disclosure as to how to make and/or use the invention is provided in the Specification and/or drawings.
Factors to be considered in determining whether a disclosure meets the enablement requirement 35 USC112, first paragraph, have been described by the court In re Wands, 8 USPQ2d 1400 (CAFC 1988).
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). 
Among these factors are: (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. When the above factors are weighed, it is the examiner's position that one skilled in the art could not practice the invention without undue experimentation.
The following is an analysis of the most pertinent factors with respect to the facts of the instant application: 
(1) The nature of the invention:
The instant claims are directed to using pressure drop, fouling, obstructions, tuberculation and occlusions before and after flushing to measure flow rate and volume of water.
(2) The state of the prior art
It is known to determine level of fouling of a pipe by comparing results with measured results of an un-fouled pipe.
(3) the relative skill of those in the art
Generally, a person using of devising hydrant piping would be knowledgeable in flow measuring and pipe design.
(4) The predictability or unpredictability of the art
Fouling of pipe is very unpredictable in nature and can occur due to a large number of factors/contaminants.
(5) the breadth of the claims
The claims recite broadly using pressure drop, fouling, obstructions, tuberculation and occlusions before and after flushing to calculate flow and volume.
(6)    The amount of direction or guidance presented
The specification gives no guidance or direction as to how the method is performed.
(7)    The presence or absence of working examples
As stated above, the specification and its experimental data do not provide working examples showing using pressure drop, fouling, obstructions, tuberculation and occlusions before and after flushing to calculate flow and volume.
(8)    The quantity of experimentation necessary
Since of fouling pipe is very unpredictable in nature and can occur due to a large number of factors/contaminants, the amount of experimentation necessary would be extensive and prolonged.
Therefore, the claims lack enablement.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Related prior art Washington et al (8104496) teaches reversing flow through a piping system to clear out fouling.
Related prior art Addo et al (20010002597) teaches reversing flow through a hydrant to clear out fouling.
Related prior art Sheib (5082013) teaches backflush through a hydrant to for cleaning purpose.
Related prior art, Atkins (20170350100) discloses flow meter attached to a hydrant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. In case you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (toll-free) 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753